DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendments filed November 12, 2020 and January 19, 2021 have been fully considered and entered.	
Drawings
	One (1) replacement sheet of drawings was filed on January 19, 2021 and has been accepted by the examiner.
Response to Arguments
Applicant’s arguments with respect to pending claims 1, 2, 5, 6, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busse et al. (US 2016/0291260 A1).
Regarding claim 1; Busse et al. an ingress protected outdoor rated one-piece adapter (adapter sleeve 26; see Figure 2; see paragraphs 9, 17, and 24) comprising:
an adapter body (main body 32), and a first end (27) and a second end (29) spaced apart from the first end along an axis (37), the second end (29) being configured to secure a cable gland assembly (11a) to the adapter body (32), 
the one-piece adapter body (32) further comprises an internal thread (34) at the second end (29), the thread (34) being configured to accept a cable gland nut (attachment nut 13) formed as part of the cable gland assembly (11a), wherein securing the cable gland assembly (11a) to the one-piece adapter body forms an environmental seal at the second end about a cable (sealing washer 45; see paragraphs 16, 19, 20, 30, 45, 56, and 57);
a fiber optic adapter (adapter 2) positioned within the one-piece adapter body (32), the fiber optic adapter (2) is configured to accept a fiber optic connector (12 of assembly 11) at a first end (see Figure 2), and further wherein the fiber optic adapter (2) at a second end is configured to receive at least one optical fiber (the fiber within connector 12) from the cable secured within the cable gland assembly (11a) from the second end; and 
wherein the one-piece adapter body (32) comprises a front portion at a first end (27) configured to accept and secure an outdoor rated connector (12), including at least one fiber optic connector (12) selected from one of the following a LC, SC, SN, CS or MPO type fiber optic connector for mating with the fiber optic adapter (12 is an SC connector as illustrated in Figure 2); 
wherein the one-piece adapter body (32) is formed from a single monolithic piece of material (see Figure 2); and 
wherein the internal thread (34) is disposed on an inner wall of the one-piece adapter body (32) that faces radially inward toward the axis (37).  
Regarding claim 6; the fiber optic adapter (2) further comprises at least one latch, and further wherein the one-piece adapter body (32) has a receiving surface to accept and lock the fiber optic adapter within one-piece adapter body (see annotated Figure 5 below).  

    PNG
    media_image1.png
    412
    798
    media_image1.png
    Greyscale


a one-piece adapter body (main body 32) having a first end portion (27) and a second end portion (29) spaced apart along an axis (axis 37), 
the one-piece adapter body (32) being formed from a single monolithic piece of material (see Figure 2), 
the one-piece adapter body (32) comprising a generally annular wall extending from the first end portion to the second end portion and defining an interior of the one-piece adapter body (see Figure 2), 
the first end portion (27) of the one-piece adapter body (32) defining an outdoor rated connector interface (opening 28, wherein the opening is configured as a connector interface by inserting adapter 2) configured to accept and secure an outdoor rated connector (11) that includes an outdoor connector housing (12) and an indoor connector plug body (22) received in the outdoor connector housing (12), 
the second end portion of the one-piece adapter body (32) including an integral thread (internal thread 34) configured to threadably couple to a threaded component (14) of a cable gland assembly (11a) such that the cable gland assembly (11a) can provide a seal (45) between the second end portion of the one-piece adapter body (32) and an optical fiber cable terminated by an indoor fiber optic plug termination (12), 
the generally annular wall being configured to retain an indoor fiber optic adapter (2) in the interior of the one-piece adapter body (32) such that (i) the indoor connector plug body (22) can plug into a first receptacle (see Figure 5, annotated below) of the indoor fiber optic adapter (2) when the outdoor rated connector (11) is accepted and secured by the outdoor rated connector interface (opening 30) of the one-piece adapter body (32) and (ii) the indoor fiber optic plug termination (12) can plug into a second receptacle (see Figure 5, annotated below) of the indoor fiber optic adapter (2) opposite the first receptacle when the cable gland assembly (11a) provides a seal (45; sealing washer 45; see paragraphs 16, 19, 20, 30, 45, 56, and 57) between the second end portion of the one-piece adapter body (2) and the optical fiber cable, 
whereby the one-piece adapter body (32) makes an ingress-protected optical connection of the outdoor rated optical connector to the optical fiber cable (see Figure 2; see paragraphs 9, 17, and 24).

    PNG
    media_image2.png
    377
    781
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The ingress protected outdoor rated one-piece adapter defined by claim 2, wherein the adapter front portion is configured to accept a bayonet-style second connector in combination with all of the other limitations of base claim 1; or
 The ingress protected outdoor rated one-piece adapter defined by claim 5, wherein the one-piece adapter body front portion further comprises a locking groove on an outer surface of the one-piece adapter body front portion and a locking groove pin in the locking groove, the locking groove is configured to accept the outdoor rated connector and secure the outdoor rated connector using the locking groove pin in combination with all of the other limitations of base claim 1.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874